Felton, C. J.
The judgment of this court (Executive Committee of the Baptist Convention v. Ferguson, 95 Ga. App. 393, 98 *317S. E. 2d 50), affirming the denial of the motion for new trial by the trial court having been reversed by the Supreme Court on certiorari (Executive Committee of the Baptist Convention v. Ferguson, 213 Ga. 441, 99 S. E. 2d 150), the said judgment by this court is vacated, and the judgment of the trial court denying the motion for new trial is reversed in obedience to the mandate of the Supreme Court in said case on the sole ground that the trial court erred in charging the jury as complained of in special ground 1 of the amended motion for new trial.
Decided September 10, 1957.
Thomas B. Branch, Jr., James A. Branch, for plaintiff in error.
Jefferson L. Davis, Wilson, Branch & Barwick, M. Cook Bar-wick, contra.

Judgment reversed.


Quillian and Nichols, JJ., concur.